Citation Nr: 0415286	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  04-07 753	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to separate compensable ratings for service-
connected tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

Initially, the Board notes that a Motion to Advance this Case 
on the Docket for good cause shown was granted by a Deputy 
Vice Chairman of the Board.

The claimant served on active duty in the United States Navy 
from March 1942 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 2002 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota, which granted service connection 
for bilateral hearing loss, evaluated as 40 percent 
disabling, and for tinnitus, evaluated as 10 percent 
disabling.  The claimant and his representative were notified 
of those actions and of his right to appeal by RO letter of 
December 16, 2002.  The claimant, through his accredited 
representative, filed a timely Notice of Disagreement, 
seeking separate compensable ratings for bilateral tinnitus.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (August. 29, 2001), 
(codified at 38 C.F.R. §§ 3.102, 3.159)  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(August. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements:

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) 
(2003).

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2003).
See 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) (2003).

Finally, the RO must request that the claimant of the 
information provide any evidence in the claimant's possession 
that pertains to the claim.    See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2003).

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by RO letter of 
November 28, 2003, which informed them of VA's duty to notify 
them of the information and evidence necessary to 
substantiate the claim and to assist them in obtaining all 
such evidence.  That letter also informed the claimant and 
his representative which part of that evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was required to provide 
and what evidence the VA would attempt to obtain).  That 
letter also notified the claimant and his representative of 
VA's duty to assist them by obtaining all evidence in the 
custody of military authorities or maintained by any other 
federal, State or local government agency, as well as any 
medical, employment, or other non-government records which 
are pertinent or specific to that claim; and which the 
claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that letter informed the claimant and his 
representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify 
the claimant and advise him that the ultimate responsibility 
for furnishing such evidence lay with the claimant.  

The claimant and his representative were also provided a 
Statement of the Case on December 29, 2003, which informed 
them of the issue on appeal, the evidence considered, the 
adjudicative actions taken, the pertinent law and regulations 
pertaining to service connection and increased rating issues, 
the decision reached, and the reasons and bases for that 
decision.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained the claimant's complete service 
medical records, as well as all private or VA medical 
evidence identified by the claimant, and he has been afforded 
a VA audiology and audiometric examination in July 2002.  The 
claimant has declined a hearing before an RO Hearing Officer 
or before a traveling Veterans Law Judge of the Board of 
Veterans' Appeals.  



Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant and 
his representative were fully notified and aware of the type 
of evidence required to substantiate the claim.  In view of 
the factual development in the case, as demonstrated by the 
record on appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The claimant has tinnitus.

3.  The claimant has not alleged that his tinnitus has caused 
marked interference with employment or necessitated periods 
of hospitalization.


CONCLUSION OF LAW

Separate compensable evaluations for service-connected 
tinnitus is precluded by law.  38 U.S.C.A. §§ 1155, 5107 
(West 2000); 38 C.F.R. 3.102, 3.321(b)(1), Part 4, §§ 4.1-
4.14, 4.25(b) (2003); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

This case involves the veteran's claim for separate 
compensable ratings for service-connected tinnitus.  Tinnitus 
is "a noise in the ear, such as ringing, buzzing, roaring, 
or clicking."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(DORLAND'S) 1714 (28th ed. 1994).

By a rating decision of December 2002, the veteran was 
granted service connection for tinnitus and assigned a 10 
percent evaluation.  The claimant, through his accredited 
representative, filed a timely Notice of Disagreement, 
seeking separate compensable ratings for bilateral tinnitus.  

At his January 2002 VA audiology examination, the veteran 
reported tinnitus with onset during World War II.  He 
described his tinnitus as intermittent and bilateral.  

An opinion by the examining VA audiologist, dated in January 
2002, indicated that the veteran had a sensorineural hearing 
loss with associated tinnitus, noting that his military 
service played a part, but that the etiology of this was 
multifactorial.  

Disability rating are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2000); 38 C.F.R. 
§ 4.1(2003).

The veteran's tinnitus has been evaluated under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, which provides a maximum 10 
percent evaluation for recurrent tinnitus.  





II.  Analysis

The veteran and his representative contend that a separate 
compensable evaluation for tinnitus is warranted for each 
ear.  In their view, the code, which only refers to the 
general condition of tinnitus, is ambiguous because the 
schedule of ratings does not specify whether tinnitus is 
perceived as unilateral, bilateral, or in the head.  Separate 
rating for tinnitus in each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  
VAOPGCPREC 2-03.  The opinion noted. "tinnitus is the 
perception of sound in the absence of an acoustic stimulus."  
VAOPGCPREC 2-03, citing "The Merck Manual" 665 (17th Ed. 
1999).  The General Counsel referenced the notice of proposed 
rulemaking in May 2003 for the medical explanation of 
tinnitus that resulted in the amendment to Diagnostic Code 
6260.

True (subjective) tinnitus does not originate in the inner 
ear, although damage to the inner ear may be a precursor to 
subjective tinnitus.  It is theorized that in true tinnitus 
the brain creates phantom sensations, similar to the brain's 
creation of phantom pain in amputated limbs. . . . [citations 
omitted.]

True tinnitus, i.e., the perception of sound in the absence 
of acoustic stimulus, appears to arise from the brain rather 
than the ears.

Based upon this medical explanation, the General Counsel 
found that "the perception of noise is the disability 
identified in true tinnitus, and the source of this perceived 
noise is the disability identified in true tinnitus, and the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03.

The General Counsel, therefore, determined that the original 
and the revised versions of Diagnostic Code 6260; see also 
38 C.F.R. § 4.87 (2003), authorized a single 10 percent 
rating for tinnitus regardless of whether it was perceived as 
unilateral, bilateral, or in the head, and precluded the 
assignment of separate ratings for bilateral tinnitus.  

Furthermore, the General Counsel noted that the 2003 
amendment to Diagnostic Code 6260 definitively stating that 
only a single 10 percent rating is authorized for tinnitus 
merely restated the law as it existed both prior to and after 
the 1999 amendment.  Accordingly, the rule that only a single 
10 percent disability is authorized for tinnitus regardless 
of whether the tinnitus is perceived as unilateral, 
bilateral, or in the head is for application in cases arising 
both before and after the 1999 amendment.  VAOPGCPREC 2-03.

The Board observes that precedential opinions of the Chief 
Legal officer of the Department are binding on the Board.  
See 38 U.S.C.A. § 71049(c) (West 2000); Splane v. West, 216 
F.3d 1958 (Fed. Cir. 2000)

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Undersecretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3,321(b)(1) (2003).  "The 
governing norm in those exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." Id.

In this case, there is no evidence that any disability at 
issue has independently caused marked interference with 
employment or required hospitalization.  The Board notes that 
any impairment in the veteran's ability to work is already 
contemplated by the applicable rating schedule criteria.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1991) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Thus, further development in 
keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8Vet. App. 218, 227 
(1995).  

It is found that all versions of Diagnostic Code 6260 
preclude the assignment of separate disability ratings for 
bilateral tinnitus and that 10 percent is the maximum rating 
available for tinnitus as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Accordingly, the appeal is denied.


ORDER

Entitlement to separate compensable ratings for service-
connected tinnitus is denied.



_______________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



